UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4787


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE DANIEL CARDENAS-COVARRUBIAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00294-NCT-1)


Submitted:   January 12, 2011             Decided:   January 18, 2011


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Mireille P.
Clough, Assistant Federal Public Defender, Winston-Salem, North
Carolina, for Appellant.     John W. Stone, Jr., Acting United
States Attorney, Michael F. Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Appellant Jose Daniel Cardenas-Covarrubias appeals his

forty-six      month      sentence          imposed       after   his     guilty      plea    to

unlawful reentry of a deported alien, in violation of 8 U.S.C.

§ 1326 (2006).         Cardenas-Covarrubias’ sole argument on appeal is

that   the    district         court    erred       in    calculating      his     Guidelines

sentencing range when it increased his offense level by sixteen

levels    pursuant        to    U.S.     Sentencing         Guidelines      Manual      (USSG)

§ 2L1.2(b)(1)(A)(ii) (2009).

              Cardenas-Covarrubias                 correctly      concedes         that      his

argument is foreclosed by our decision in United States v. Diaz-

Ibarra,      522   F.3d    343,       352-53       (4th    Cir.   2008)     (holding        that

“[s]exual abuse of a minor” – which is listed as a “crime of

violence” in USSG § 2L1.2 cmt. n.1(b)(iii) – need not be a crime

that   requires      the       use,    or    threatened       use,   of    physical       force

against      another,      but        must    be     a    crime   that     prohibits         the

“physical or nonphysical misuse or maltreatment of a minor for a

purpose      associated        with    sexual       gratification”).             We   may    not

overrule      this   court’s          binding       precedent.          United     States    v.

Simms, 441 F.3d 313, 318 (4th Cir. 2006) (“A decision of a panel

of this court becomes the law of the circuit and is binding on

other panels unless it is overruled by a subsequent en banc

opinion of this court or a superseding contrary decision of the



                                                2
Supreme     Court.”     (internal    quotation     marks     and     citation

omitted)).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before    the   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3